          Case 3:20-cv-00133-JCH Document 130-1 Filed 07/14/20 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ
                                                     CIVIL ACTION No. 3:20-cv-00133-JCH
          Plaintiff,

 v.
                                                     JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                     MAY 6, 2020
 PETER SALOVEY

      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


                  PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSION
                          FOR DEFENDANT YALE UNIVERSITY


         Plaintiff Jakub Madej requests, pursuant to Fed R Civ P 36, that you admit the following
matters in writing within 30 days of service, or by June 7, 2020. Every matter is deemed admitted
and conclusively established for the purpose of this action if you fail to respond within the time
allowed. If you believe you need an extension, and request it at least three days before the due date,
I will be sympathetic to a five days’ extension.



                                        INSTRUCTIONS
•     Sign and serve complete answers via email to jakub.madej@yale.edu and j.madej@law-
      sheet.com, and by fax to (203) 902-0070. Service by first-class mail to the address below is
      appreciated but not necessary.
                                           JAKUB MADEJ
                                        415 Boston Post Rd
                                            Ste 3-1102
                                        Milford, CT 06460
           Case 3:20-cv-00133-JCH Document 130-1 Filed 07/14/20 Page 2 of 8




•   Use this file for your responses. An editable Word document is available for your convenience
    at lawsheet.com/first-set-request-for-admission-for-yale-university.docx.
•   If you do not admit the matter, you must specifically deny it or state in detail why you cannot
    truthfully admit or deny it.
•   If you deny the matter, you must fairly respond to the substance of the matter.
•   If good faith requires you to qualify an answer or deny only a part of a matter, your answer
    must specify the part admitted and qualify or deny the rest.
•   You may only assert lack of knowledge or information as a reason for failing to admit or deny
    if you made reasonable inquiry and you cannot readily obtain information sufficient to enable
    you to admit or deny. State with particularity what reasonable inquiry you made into the mat-
    ter.
•   The verification need not be notarized if the signature is hand-written.


                                      POSSIBLE RESPONSES
            Admitted.
            Denied. This statement is false because [the reason the statement is false].
            Admitted but only [qualification].
            I lack sufficient knowledge to answer the request because [the reason].




                         FIRST SET OF REQUESTS FOR ADMISSION
                            FOR DEFENDANT YALE UNIVERSITY

           REQUEST No. 1. Admit that plaintiff Jakub Madej is neither a citizen nor a permanent
resident of the United States.
           RESPONSE:


           REQUEST No. 2. Admit that Yale University deactivated plaintiff’s F-1 student status
within 15 days after Yale determined that he be academically withdrawn.


                                                                                                 2
        Case 3:20-cv-00133-JCH Document 130-1 Filed 07/14/20 Page 3 of 8




       RESPONSE:
       REQUEST No. 3. Admit that Plaintiff would be unlawfully present in the United States
had he not left the United States within 15 days after Yale determined that plaintiff be academically
withdrawn.
       RESPONSE:


       REQUEST No. 4. Admit that Yale University does not require international students to
obtain B1/B2 (visitor/business) visas.
       RESPONSE:


       REQUEST No. 5. Admit that an individual admitted to the United States on a visitor visa
(B1/B2) is not permitted to accept employment or work in the United States.
       RESPONSE:


       REQUEST No. 6. Admit that plaintiff was a student employee at Yale University until the
end of February 2020.
       RESPONSE:


       REQUEST No. 7. Admit that plaintiff had not accepted any remuneration from Yale as a
student employee after Yale deactivated his F-1 status.
       RESPONSE:


       REQUEST No. 8. Admit that a foreigner unlawfully present in the United States for 180
days or longer but less than one year is ineligible for a visa for 3 years after departure from the
United States.
       RESPONSE:


       REQUEST No. 9. Admit that a foreigner unlawfully present in the United States for one
year or more is ineligible for a visa for 3 years after departure from the United States.


                                                                                                   3
        Case 3:20-cv-00133-JCH Document 130-1 Filed 07/14/20 Page 4 of 8




       RESPONSE:


       REQUEST No. 10: Admit that plaintiff received full financial aid every term he spent at
Yale College.
       RESPONSE:


       REQUEST No. 11: Admit that Defendant Mark SCHENKER has been the chair of the
Committee on Honors and Academic Standing since year 2000.
       RESPONSE:


       REQUEST No. 12.: Admit that the faculty legislation that established the Committee on
Honors and Academic Standing categorically bars the committee from considering a petition from
a student for a change of term grade.
       RESPONSE:


       REQUEST No. 13. Admit no written procedures or policies of the Committee on Honors
and Academic Standing at Yale College are contained in the Blue Book, also known as Yale College
Programs of Study.
       RESPONSE:


       REQUEST No. 14. Admit that Committee on Honors and Academic Standing at Yale Col-
lege has no written procedures or policies, excluding the information available online under the
following links:
   1) https://yalecollege.yale.edu/get-know-yale-college/office-dean/committees/committee-honors-
      and-academic-standing-chas, archived at: https://perma.cc/7CJJ-EQ5W;
   2) http://catalog.yale.edu/dus/committee-honors-academic-standing/, archived at:
      https://perma.cc/Y2LB-H9BL

       RESPONSE:




                                                                                                    4
        Case 3:20-cv-00133-JCH Document 130-1 Filed 07/14/20 Page 5 of 8




       REQUEST No. 15. Admit that Yale University possesses no statistics about the number of
students who were withdrawn for academic reasons by the Committee on Honors and Academic
Standing.
       RESPONSE:


       REQUEST No. 16: The Committee on Honors and Academic Standing meets about twice
a month during the regular academic year.
       RESPONSE:


       REQUEST No. 17: The Committee on Honors and Academic Standing met at least six (7)
times in Fall 2019 semester, up to and including January 13, 2020.
       RESPONSE:


       REQUEST No. 18: Full Committee on Honors and Academic Standing decides any matter
that raises a question of academic policy or that is in some other way unusual.
       RESPONSE:


       REQUEST No. 19: The picture attached as “Exhibit 2” is a fair photograph of Defendant
Mark SCHENKER.
       RESPONSE:


       REQUEST No. 20. Fewer than ten (10) students were dismissed for academic reasons
following the Fall 2019 semester.
       RESPONSE:




Responses Dated: ________________________




                                                                                           5
        Case 3:20-cv-00133-JCH Document 130-1 Filed 07/14/20 Page 6 of 8




                                       VERIFICATION
       I, [NAME OF OFFICER], act on behalf of the defendant Yale University in this action. I
have read the First Set of Requests for Admission propounded to me by plaintiff, Jakub Madej,
and my Response to the request. I am familiar with the contents of both.
       I declare under penalty of perjury under the laws of [name of state], that these answers are
true and correct.
       Executed: [Time] in North Haven, Connecticut.
                                                                             [Name of defendant]
                                                                                        Defendant


                                                                [Name of attorney for defendant]
                                                                           Attorney for Defendant




Before submitting your response, ensure your answers are not defective.



Dated: May 6, 2020 in Las Vegas, Nevada.


                                                            Respectfully submitted,
                                                            /s/ Jakub Madej

                                                            Jakub Madej
                                                            65 Dwight St
                                                            New Haven, CT 06511
                                                            Telephone: (203) 928-8486
                                                            Facsimile: (646) 776-0066
                                                            Fax: (203) 902-0070
                                                            Email: j.madej@lawsheet.com




                                                                                                 6
     Case 3:20-cv-00133-JCH Document 130-1 Filed 07/14/20 Page 7 of 8




                                     EXHIBIT 1.
1)   Mark Schenker, Chair
2)   Sarah Insley, Secretary
3)   Dana Angluin
4)   Benjamin Glaser
5)   Jason Shaw
6)   Kirk Wetters
7)   Daria Vander Veer, ex officio
8)   Helena Lyng-Olsen, PC '22
9)   Keshav Raghavan, MY '21


                                     EXHIBIT 2.




                                                                        7
        Case 3:20-cv-00133-JCH Document 130-1 Filed 07/14/20 Page 8 of 8




                                  CERTIFICATE OF SERVICE


        I certify that I sent a true and correct copy of the attached Requests for Admissions, to-
gether with all attachments and exhibits, by first-class U.S. mail on May 6, 2020 to the attorneys
of record for all of the parties in this action at the addresses listed below:

        Patrick M. Noonan, Esq.
        DONAHUE, DURHAM & NOONAN PC
        741 Boston Post Road, Suite 306
        Guilford, CT 06437
        Telephone: (203) 458-9168
        Fax: (203) 458-4424
                                                                /s/ Jakub Madej




                                                                                                     8
